Citation Nr: 0716167	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  99-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether an overpayment of pension benefits in 
the calculated amount of $789 was properly created is the 
subject of a separate decision).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD and Barrett's 
esophagus.  

The veteran disagreed with the RO's decision and a Statement 
of the Case was issued in December 1998.  The veteran 
thereafter perfected a timely appeal by submitting a VA Form 
9 in February 1999.  In July 1999, the veteran testified 
before a local hearing officer at the RO in support of the 
appeal.  

Before the matter was certified to the Board, in a May 2000 
letter, the veteran indicated that he wished to withdraw his 
appeal of the issue of service connection for Barrett's 
esophagus.  Accordingly, the Board finds that such issue is 
no longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2006).

In July 2006, the Board remanded the matter for the purposes 
of affording the veteran the opportunity to attend a hearing 
before a Veterans Law Judge at the RO, as he had requested.  
In January 2007, the veteran was notified of the time and 
date of the scheduled hearing by mail; however, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement or another hearing.  

Pursuant to 38 C.F.R. § 20.702(d) (2006), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.

As set forth below, another remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

In this case, the record contains no indication that the 
veteran was provided with the required notification.  While 
the RO sent the veteran a letter in March 2006 for the 
purposes of advising him of the additional notice obligations 
imposed by the Court in Dingess/Hartman, 19 Vet. App. 473 
(2006), he has not yet been advised of the information and 
evidence needed to complete his claim of service connection 
for PTSD.  Sanders v. Nicholson, No. 06-7001 (U.S. Vet. App. 
May 16, 2007) (holding that VCAA notice errors are presumed 
to be prejudicial).  In that regard, the Board further notes 
that the record contains no indication that the RO has 
solicited specific details of the veteran's claimed in-
service stressors, as required by M21-1, Part III, para. 
5.14(c)(1)(a).  A remand to correct these procedural 
deficiencies is necessary.  


In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should provide the veteran 
with appropriate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
substantiate a claim of service 
connection for PTSD.  

2.  The RO should also contact the 
veteran and ask him to provide specific 
details of the stressful incidents he 
experienced in service, including 
date(s), place(s), unit of assignment at 
the time of the event(s), description of 
the event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  If the veteran provides 
sufficient information, the RO should 
attempt to obtain credible supporting 
information from the U.S. Armed Services 
Center for Unit Records Research (CURR).  

3.  After conducting any additional 
information necessary in light of any 
response from the veteran to the letters 
described above, the RO should then 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond thereto.

The case should be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



